Title: To George Washington from Marinus Willett, 15 August 1783
From: Willett, Marinus
To: Washington, George


                        
                            Sir
                            Albany Augt 15th 1783.
                        
                        The inclosed are Copies of Letters that were brought to Fort Harkermer by one white man and one Indian from
                            Otswego, and delivered to the Commanding Officer from whom I reciev’d them last evening.
                        By a Gentleman just arrived in this City from Cannada, am informed that Baron Stuben had got as far on his
                            journey as Chamble Monday the 4th Inst. so that we may verry shortly expect to hear from him. I have the Honour to be Your
                            Excellencies most Obedient Hume Servt
                        
                            Marinus Willett

                        
                     Enclosure
                                                
                            
                                
                                    17 July 1783
                                
                            
                            Extract of a Letter from Lieut. Colo. De Peyster to Brigadier Genl Maclean, dated at Detroit the 17th
                                July 1783.
                            "Runners are just come in from the Indian Country with Accounts, that the Kentuck People had attacked
                                and carried off a number of Horses belonging to the Indian Hunters, who were hunting on their own grounds at a
                                considerable distance on this side the Ohio. The Indians not willing to loose their property pursued the Virginians,
                                attacked them, killed two men, and had an Indian mortally wounded, who is since dead. I have made every possible
                                enquiery, and can assure you the Kentuckers were the sole Aggressors, and I have mentioned the particulars that they
                                may be fairly related, to prevent any misfortunes that might ensue from the mis-representations of these lawless
                                People at Kentuck—The Indians being heartily disposed to peace and Friendship with the people on the Frontier of the
                                United States."
                        
                        
                     Enclosure
                                                
                            
                                Sir,
                                Niagara 31st July 1783.
                            
                            I have this day reciev’d a Letter from Lieut. Colo. DePeyster, the Commanding Officer at Detroit, dated
                                the 17th July 1783, an Extract from which Letter, I take the liberty of enclosing herewith, requesting that you will
                                be pleased to transmit it, and this Letter to His Excellency Genl Washington. Trifles may sometimes be the means of
                                doing great mischief, which may be prevented by applying proper remidies in time. On the present occasion the
                                Virginians at Kentuck have been the aggressors, without any provocation on the part of the Indians, who are well
                                disposed to cultivate a peace and friendly intercourse with the people on the frontiers of the United States, provided
                                they are not molested in their property or persons, by a number of People who come to settle at a considerable
                                distance from the Frontiers of the United States, that they may not be subjected to the controul of any legal Law or
                                Government whatever. These lawless people would be glad to bring on an Indian War to be an excuse for their
                                depredations, and therefore will not scruple to misrepresent this last affair, and endeavour by that means to induce
                                the United States to take up their quarrel. On this account I have thought it my duty to state this matter fairly and
                                candidly that the unlawful and improper conduct of the Kentuck people, may not be the means of involving innocent
                                People in misery and distress. I have the honor to be with Regard Sir Your most Obedient and most humble Servant
                            
                                Allan Maclean

                            
                        
                        
                    